RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
Claims 1, 2, 8-17, 21, 22, 24, 25, 54-59, 62, 63, 65-69, 74-79, and 81-96 are pending in the application.  Claims 3-7, 18, 19, 23, 26-53, 60, 61, 64, 70-73, and 80 have been cancelled.  Claims 83-96 are newly added.
Amendments to the claims, filed August 10, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 89 and 95 are objected to because of the following informalities:  
In claims 89 and 95, lines 2, “are the different” should read “are different”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 54-59, 62, 63, 65-69, 74-79, 81-83, 85, 88, 89, 91, and 94-86 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617), and Shiraki (JP 2005-181943) and as evidenced by BASF (“ecoflex”).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Regarding claims 1, 2, 54, and 55, Gavel teaches a label (multi-layer, biodegradable film, Abstract), comprising: a film (Paragraph [0008]) comprising a core layer (core layer, Abstract; 12, Fig. 1) comprising a compostable material (polylactic acid (PLA), Paragraph [0041], Paragraph [0070]); and an adhesive layer comprising an adhesive material (Abstract) positioned at least one of proximate or adjacent to at least a portion of a top surface of the core layer (14, Fig. 1, Paragraph [0041]).  Gavel further teaches the core layer may comprise other conventional film additives (Paragraph [0072]).
Gavel fails to teach the core layer also comprises an anti-blocking agent, wherein the anti-blocking agent includes a mineral anti-blocking agent comprising silica, and wherein the core layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the core layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the core layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the core layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
Gavel in view of Miyake fails to teach wherein the compostable material includes a blend of PLA and an aliphatic-aromatic copolyester, the film comprises about 8 wt% to about 26 wt% of the PLA, and the core film has an opacity in a range from about 45% to about 100%.  
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT is used (Abstract; Paragraph [0020]).  Hong further teaches the biodegradable film layer further includes at least one kind of opacity improving material to secure opacity (Paragraph [0022]).  Since Hong teaches the compostable material is biodegradable and teaches the same materials as claimed, the compostable material would inherently, or in the alternative, it would have been obvious to be compostable according to ASTM D5338 and/or according to ASTM D6400.
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid core layer of Gavel in view of Miyake be a blend of 5-40 wt% PLA and 60-95 wt% PBAT and further include an opacity improving material as taught by Hong in order to secure flexibility of the film as well as to secure opacity.  
While Gavel in view of Miyake and Hong fails to explicitly teach the core film has an opacity in a range from about 45% to about 100%, the core film contains an opacity improving material, as discussed above, and therefore, one of ordinary skill in the art would have expected the opacity to be in a range from about 45% to about 100%.
Gavel in view of Miyake and Hong fails to teach wherein the film exhibits a modulus in the machine direction from about 50,000 to about 120,000 psi.
Shiraki teaches a biodegradable adhesive label (Abstract) comprising a biodegradable base film (Abstract).  Shiraki further teaches the modulus in the machine direction is 350~1300 MPa (about 50,763 to about 188,549 psi) (Paragraph [0016]) and that if the modulus is less than 350 MPa (about 50,763 psi), it becomes impossible to stick the adhesive film on a predetermined position on a container (Paragraph [0016]).  Additionally, Shiraki teaches that if the modulus is greater than 1300 MPa (about 188,549 psi), the flexibility of the adhesive film is insufficient and the end portions of the adhesive film float from the container when the adhesive film is applied to a curved surface (Paragraph [0016]).
Gavel and Shiraki are both related to biodegradable adhesive labels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Gavel in view of Miyake and Hong have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order to make it possible to stick the adhesive film on a container.  One of ordinary skill in the art would have been motivated to have the film have a modulus in the machine direction of 350-1300 MPa in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface.
Regarding claim 56, Gavel teaches wherein the adhesive is a pressure sensitive adhesive (Abstract).
Regarding claim 57, Gavel in view of Miyake, Hong, and Shiraki teaches wherein the aliphatic-aromatic copolyester is based on monomers 1,4-butanediol, hexanedioic acid (adipic acid), and 1,4-benzenedicarboxylic acid (terephthalic acid) in the polymer chain (polybutylene adipate terephthalate, as discussed above).
Regarding claims 58, 62, and 79, Gavel teaches a label (multi-layer, biodegradable film, Abstract), comprising: a multi-layer film (Paragraph [0008]) having a facestock layer (core layer, Abstract; 12, Fig. 2B) comprising a core layer (Abstract; 12, Fig. 2B) comprising a first compostable material (polylactic acid (PLA), Paragraph [0042], Paragraph [0070]), and having a core layer thickness (Paragraph [0073]), the core layer comprising a top surface and a bottom surface (12, Fig. 2B); and a first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) comprising a second compostable material (Paragraph [0129]) and having a first skin thickness (Paragraph [0130]), the first skin layer being positioned at least one of proximate or directly adjacent to at least a portion of the top surface of the core layer (Fig. 2B), wherein the first skin layer thickness (about 1-20 µm, Paragraph [0130]) being less than the core layer thickness (about 30-80 µm, Paragraph [0073]); a second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) comprising a third compostable material (Paragraph [0129]) and having a second skin layer thickness (Paragraph [0130]), the second skin layer being positioned directly adjacent to at least a portion of the bottom surface of the core layer or one or more layers removed from the bottom surface of the core layer (Fig. 2B); and an adhesive layer comprising an adhesive material (Abstract) positioned at least one of proximate or adjacent to at least a portion of the bottom surface of the second skin layer (14, Fig. 2B, Paragraph [0042]), wherein the compostable materials are compostable according to ASTM D6400 (Paragraphs [0070] and [0129]), wherein the first (polylactic acid (PLA), Paragraph [0042], Paragraph [0070]), second (can be EcoFlex, Biomax, biodegradable polyethylene, or PLA derivative, Paragraph [0129]), and third (can be EcoFlex, Biomax, biodegradable polyethylene, or PLA derivative, Paragraph [0129]) compostable materials are different compostable materials (second and third compostable materials are not required to be the same).  
Gavel fails to teach the first skin layer comprises an anti-blocking agent and wherein the first skin layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first skin layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the first skin layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the first skin layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
Additionally, since the core layer of Gavel does not have an anti-blocking agent, Gavel in view of Miyake teaches wherein the first skin layer comprises an anti-blocking agent while the core layer is devoid of an anti-blocking agent.
Gavel in view of Miyake fails to teach wherein the compostable material includes a blend of PLA and an aliphatic-aromatic copolyester, the film comprises about 8 wt% to about 26wt% of the PLA, and the film has an opacity in a range from about 45% to about 100%.  
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT is used (Paragraph [0020]).  Hong further teaches the biodegradable film layer further includes at least one kind of opacity improving material to secure opacity (Paragraph [0022]).  Since Hong teaches the compostable material is biodegradable and teaches the same materials as claimed, the compostable material would inherently, or in the alternative, it would have been obvious to be compostable according to ASTM D5338 and/or according to ASTM D6400.
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid core layer of Gavel in view of Miyake be a blend of 5-40 wt% PLA and 60-95 wt% PLA and PBAT and further include an opacity improving material as taught by Hong in order to secure flexibility of the film as well as to secure opacity.  
While Gavel in view of Miyake and Hong fails to explicitly teach the film has an opacity in a range from about 45% to about 100%, the film contains an opacity improving material, as discussed above, and therefore, one of ordinary skill in the art would have expected the opacity to be in a range from about 45% to about 100%.
Additionally, since Hong teaches the film is prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT in order to secure flexibility, it would have been obvious then that the label, with the core layer being flexible, would be capable of being adhered to a curved surface, such as a fruit.  
Gavel in view of Miyake and Hong fails to teach wherein the film exhibits a modulus in the machine direction from about 50,000 to about 120,000 psi.
Shiraki teaches a biodegradable adhesive label (Abstract) comprising a biodegradable base film (Abstract).  Shiraki further teaches the modulus in the machine direction is 350~1300 MPa (about 50,763 to about 188,549 psi) (Paragraph [0016]) and that if the modulus is less than 350 MPa (about 50,763 psi), it becomes impossible to stick the adhesive film on a predetermined position on a container (Paragraph [0016]).  Additionally, Shiraki teaches that if the modulus is greater than 1300 MPa (about 188,549 psi), the flexibility of the adhesive film is insufficient and the end portions of the adhesive film float from the container when the adhesive film is applied to a curved surface (Paragraph [0016]).
Gavel and Shiraki are both related to biodegradable adhesive labels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Gavel in view Miyake and Hong have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order to make it possible to stick the adhesive film on a container.  One of ordinary skill in the art would have been motivated to have the film have a modulus in the machine direction of 350-1300 MPa in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface.
Regarding claim 59, Gavel in view of Miyake, Hong, and Shiraki teaches wherein the aliphatic-aromatic copolyester is based on monomers 1,4-butanediol, hexanedioic acid (adipic acid), and 1,4-benzenedicarboxylic acid (terephthalic acid) in the polymer chain (polybutylene adipate terephthalate, as discussed above).
Regarding claim 63, Gavel teaches wherein the adhesive is a pressure sensitive adhesive (Abstract). 
Regarding claim 65, Gavel teaches further comprising a first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) comprising a second compostable material (Paragraph [0129]) and having a first skin thickness (Paragraph [0130]), the first skin layer being positioned at least one of proximate or directly adjacent to at least a portion of the top surface of the core layer (Fig. 2B), wherein the first skin layer thickness (about 1-20 µm, Paragraph [0130]) being less than the core layer thickness (about 30-80 µm, Paragraph [0073]).
Regarding claim 66, Gavel teaches further comprising a second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) comprising a third compostable material (Paragraph [0129]) and having a second skin layer thickness (Paragraph [0130], the second skin layer being positioned directly adjacent to at least a portion of the bottom surface of the core layer or one or more layers removed from the bottom surface of the core layer (Fig. 2B).
Regarding claim 67, Gavel teaches the third compostable material of the second skin layer (printable layer) can comprise PLA (Paragraph [0129]).
Gavel fails to teach wherein the third compostable material includes a blend of PLA and an aliphatic-aromatic copolyester.
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing PLA and PBAT is used (Paragraph [0020]).  
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid printable layer of Gavel be a blend of PLA and as taught by Hong in order to secure flexibility of the film.
As such, Gavel in view of Hong teaches wherein the third compostable material is the same compostable material of the core layer.
Regarding claim 68, Gavel teaches wherein the third compostable material is different than the compostable material of the core layer (printable layer can be a biodegradable polyethylene, Paragraph [0129]).
Regarding claim 69, Gavel teaches wherein the second compostable and third compostable material are the same compostable materials (both are printable cover layers, Paragraph [0042]; and therefore can have the same composition of compostable materials, Paragraph [0129]).
Regarding claims 74, 75, 77, and 96, since Hong teaches the film is prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT in order to secure flexibility, it would have been obvious then that the label, with the core layer being flexible, would be capable of being adhered to a curved surface, such as a fruit.  Additionally, since the film of Gavel in view of Miyake, Hong, and Shiraki have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface, it would have been obvious to one of ordinary skill in the art that the label of Gavel in view of Miyake, Hong, and Shiraki would be capable of being adhered to a curved surface, such as a fruit. Furthermore, the label of Gavel in view of Miyake, Hong, and Shiraki is the same as being claimed, and therefore, would be capable of being adhered to a curved surface, such as a fruit.
  Regarding claim 76, Gavel teaches the second compostable material can comprise PLA (Paragraph [0129]).
Gavel fails to teach wherein the second compostable material includes a blend of PLA and an aliphatic-aromatic copolyester.
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing PLA and PBAT is used (Paragraph [0020]).  
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid printable layer of Gavel be a blend of PLA and as taught by Hong in order to secure flexibility of the film.
As such, Gavel in view of Hong teaches wherein the second compostable material is the same compostable material of the core layer.
Regarding claim 78, Gavel fails to teach wherein at least one of the first and second skin layers comprises an anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one of the first and second skin layers of Gavel include an anti-blocking agent such as silica as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have at least one of the first and second skin layers include an anti-blocking agent in order to provide the desired appearance of the film.
Regarding claims 81 and 82, Gavel fails to teach the second skin layer comprises an anti-blocking agent and wherein the second skin layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second skin layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the second skin layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the second skin layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
Regarding claim 83, Gavel teaches wherein the first (polylactic acid (PLA), Paragraph [0042], Paragraph [0070]), second (can be EcoFlex, Biomax, biodegradable polyethylene, or PLA derivative, Paragraph [0129]), and third (can be EcoFlex, Biomax, biodegradable polyethylene, or PLA derivative, Paragraph [0129]) compostable materials are different compostable materials (second and third compostable materials are not required to be the same).
Regarding claims 85 and 91, Gavel teaches wherein at least one of the second compostable material and the third compostable material comprises a polybutylene adipate co-terephthalate (PBAT) (Ecoflex, Paragraph [0129]).  As evidenced by BASF, Ecoflex is a polybutylene adipate co-terephthalate (Page 1).
Regarding claims 88 and 94, Gavel teaches wherein the thickness of the first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) and the second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) are the same (Paragraph [0130]).
Regarding claims 89 and 95, Gavel teaches wherein the thickness of the first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) and the second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) are different (Paragraph [0130], the thickness are not required to be the same).

Claims 8-11, 14-17, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617), and Shiraki (JP 2005-181943) and further in view of Koch (U.S. Pat. Pub. 2012/0059087).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, and Shiraki are relied upon as discussed above.
Regarding claim 8, Gavel in view of Miyake, Hong, and Shiraki fails to teach wherein the adhesive material is an aqueous-based dispersion having a discontinuous phase including a plurality of bio-based prepolymer particulates dispersed throughout an aqueous-based continuous phase.
Koch teaches a pressure sensitive adhesive produced from naturally occurring fats and oil (Abstract) wherein the adhesive is an aqueous-based dispersion having a discontinuous phase including a plurality of bio-based prepolymer particles dispersed throughout an aqueous-based continuous phase (Paragraph [0057]).  Koch teaches that the use of renewable resources as raw material components for adhesive has become economically attractive and socially responsible (Paragraph [0003])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive in Gavel in view of Miyake, Hong, and Shiraki be the bio-based adhesive as taught by Koch as a predictably suitable adhesive with a reasonable expectation of success.
Regarding claim 9, Koch teaches wherein the adhesive material further includes a catalyst (Paragraph [0052]).
Regarding claim 10, Koch teaches wherein the catalyst is one of a water-soluble or a water stable catalyst (para-toluene sulfonic acid, Paragraph [0059]).
Regarding claim 11, since the catalyst of Koch is a water-soluble catalyst, it would reside at least predominantly within the aqueous-based continuous phase.
Regarding claim 14, Koch teaches the adhesive material further comprising one or more dispersing agents (Paragraph [0050]).
Regarding claim 15, Koch teaches the adhesive material further comprising at least one tackifier (Paragraph [0046]).
Regarding claim 16, Koch teaches wherein the tackifier is present within the bio-based prepolymer particulates dispersed throughout the aqueous-based continuous phase (Paragraphs [0046] and [0074]).
Regarding claim 17, Koch teaches wherein the aqueous-based continuous phase consists of water (Paragraph [0057]) or wherein the aqueous-based continuous phase consists of (i) water and (ii) one or more dispersing agents (Paragraphs [0057] and [0078]).
Regarding claim 21, Koch teaches wherein the bio-based prepolymers comprise one or more epoxidized vegetable oils (Abstract) or wherein the bio-based prepolymers comprise one or more epoxidized fatty acids from at least one plant oil, marine oil, other ester of unsaturated fatty acid, or combinations thereof (Paragraph [0019]) or wherein the bio-based prepolymers comprise a thermoplastic epoxy prepolymer or oligomer formed by the reaction product of at least one dibasic acid or anhydride thereof with at least one polyfunctional epoxide (Paragraphs [0021]-[0022] and [0026]).
Regarding claim 22, Koch teaches wherein the prepolymers comprise the reaction product of (i) at least one epoxidized vegetable oil and (ii) a dimer acid or anhydride thereof, a trimer acid or anhydride thereof, or a polymerized fatty acid or anhydride thereof. (Paragraphs [0008], [0021]-[0022], [0032]) or the prepolymers comprise the reaction product of at least one epoxidized vegetable oil (Paragraph [0008]) and one or more of the following: (i) a dimer acid or anhydride thereof, a trimer acid or anhydride thereof, and a polymerized fatty acid or anhydride thereof (Paragraphs [0008], [0021], [0032]); (ii) a prepolymer or oligomer capped with a carboxylic acid group at both prepolymer or oligomer chain ends (Paragraphs [0021]-[0022]), or a branched prepolymer or oligomer with at least two of the prepolymer or oligomer branches and chain ends capped with a carboxylic acid group, wherein the carboxylic acid-capped prepolymer or oligomer is made from (a) an excess of a dibasic acid reacted with (b) a glycidyl or an epoxidized compound having at least two epoxy groups, a diol or polyol, a diamine, or a combination thereof (dimer diols, Paragraph [0032]); or a combination of (i) and (ii).
Regarding claim 24, Koch teaches wherein the bio-based prepolymers comprise an epoxidized soybean oil (Paragraph [0019]).
Regarding claim 25, Koch teaches wherein the epoxidized vegetable oil is reacted with a monobasic acid or anhydride thereof to produce a modified epoxidized vegetable oil (Paragraph [0028]) that is then reacted with a prepolymer or oligomer capped with a carboxylic acid group at both prepolymer or oligomer chain ends, or a branched prepolymer or oligomer with at least two of the prepolymer or oligomer branches and chain ends capped with a carboxylic acid group, wherein the carboxylic acid-capped prepolymer or oligomer is made from (a) an excess of a dibasic acid reacted with (b) a glycidyl or an epoxidized compound having at least two epoxy groups, a diol or polyol, a diamine, or a combination thereof (Paragraphs [0021]-[0022] and [0032]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617, Shiraki (JP 2005-181943), and Koch (U.S. Pat. Pub. 2012/0059087) and further in view of Grass (U.S. Pat. Pub. 2009/0301348).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, Shiraki, and Koch are relied upon as discussed above.
Regarding claim 12, Koch fails to teach wherein the catalyst includes one or more of an organic titanate catalyst, a zirconate catalyst, or combinations thereof.
Grass shows that para-toluene sulfonic acid and an organic titanate or a zirconate are equivalent materials in the art for catalysts (Paragraph [0097]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an organic titanate or zirconate for para-toluene sulfonic acid.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617, Shiraki (JP 2005-181943), and Koch (U.S. Pat. Pub. 2012/0059087) and further in view of Kovacs (U.S. 4,121,266).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, Shiraki, and Koch are relied upon as discussed above.
Regarding claims 12 and 13, Koch fails to teach wherein the catalyst includes one or more of an organic titanate catalyst, a zirconate catalyst, or combinations thereof and wherein the catalyst comprises a triethanolamine titanium complex, respectively.
Kovacs shows that sulfonic acids and titanates, such as triethanolamine titanate, are equivalent materials in the art for catalysts (Col. 3, lines 52-53; Col. 5, lines 3-4).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute triethanolamine titanate for para-toluene sulfonic acid.

Claims 84, 86, 87, 90, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617), and Shiraki (JP 2005-181943) and further in view of Ting (U.S. Pat. Pub. 2008/0311813) and as evidenced by BASF (“Product Information ecoflex F Blend C 1200”).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, and Shiraki are relied upon as discussed above.
	Regarding claims 84 and 90, Gavin teaches wherein at least one of the second compostable material and the third compostable material comprises a PLA or a PLA derivative (Paragraph [0129]).
	Gavin fails to teach wherein at least one of the second compostable material and the third compostable material comprises a thermoplastic starch (TPS).
Ting shows that PLA, PLA derivatives, and thermoplastic starch are equivalent materials in the art as biodegradable polymers (Paragraph [0014]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a thermoplastic starch for PLA or a PLA derivative.
Regarding claims 86 and 92, Gavin teaches wherein the second compostable material comprises PLA (Paragraph [0129]) and wherein the third compostable material comprises a polybutylene adipate co-terephthalate (PBAT) (EcoFlex, Paragraph [0129]).  As evidenced by BASF, EcoFlex is a polybutylene adipate co-terephthalate.
Gavin fails to teach wherein the second compostable material comprises a thermoplastic starch (TPS).
Ting shows that PLA and thermoplastic starch are equivalent materials in the art as biodegradable polymers (Paragraph [0014]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a thermoplastic starch for PLA.
Regarding claims 87 and 93, Gavin teaches wherein the third compostable material comprises PLA (Paragraph [0129]) and wherein the second compostable material comprises a polybutylene adipate co-terephthalate (PBAT) (EcoFlex, Paragraph [0129]).  As evidenced by BASF, EcoFlex is a polybutylene adipate co-terephthalate.
Gavin fails to teach wherein the third compostable material comprises a thermoplastic starch (TPS).
Ting shows that PLA and thermoplastic starch are equivalent materials in the art as biodegradable polymers (Paragraph [0014]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a thermoplastic starch for PLA.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed September 2, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Gavel does not expressly or implicitly disclose, teach, or even suggest the label described in amended claim 58 and there is nothing in Miyake, Hong, Shiraki, Koch, and/or Kovacs that remedies the deficiencies of Gavel.
	However, as discussed above, Gavel in view of Miyake, Hong, and Shiraki teaches all of the limitations of amended claim 58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 5, 2022                                                                                                                                                                                                  

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788